DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Pre-amendment
The present office action is made in response to the Pre-amendment filed by applicant on 4/30/2020. It is noted that in the Pre-amendment, applicant has made changes to the abstract, the specification and the claims. There is not any change being made to the drawings.
A) Regarding to the abstract, applicant has submitted a new abstract;
B) Regarding to the specification, applicant has submitted a substitute specification with its marked-up copy showing the changes to the specification, and a statement that the new abstract and the substitute specification each does not contain any new matter, see Pre-amendment in page 2; and
C) Regarding to the claims, applicant has amended claims 1-17. There is not any claim being added into or canceled from the application. The pending claims 1-17 are examined in the present office action.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings contain twenty-six sheets of figures 1-6, 7A-7B, 8A-8B, 9A-9C, 10A-10C, 11-18 and 19A-19B were received on 4/30/2020.  These drawings are approved by the examiner.
Specification
The substitute specification filed on 4/30/2020 has been entered.
The lengthy specification which was amended by the Pre-amendment of 4/30/2020 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are:
a) “one freely selectable parameter” as recited in each of claims 1 and 15; and
b) “an illumination unit” and “a control unit” as recited in present claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a1) The claim recites by the features thereof “generating at least two illumination points … illumination points” (lines 3-4). The mentioned features recite both a broad range/limitation together with a narrow range/limitation that falls within the broad range or limitation.
Applicant should note that a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation thereof “at least two illumination points in order form a point pattern” on lines 3-4, and the claim also recites the feature thereof “the point pattern has a settable number of illumination points” on line 4 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
a2) the claim is rejected by the feature thereof “one freely selectable parameter” (line 6). What “freely selectable parameter” does applicant imply here? Applicant should note that  although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993), and
a3) the claim is rejected by the features thereof “scanning at least one predefined region … a constant speed” (lines 8-15). The mentioned features make the claim indefinite for the following reasons.
a31) what “illumination points” (line 11) does applicant imply here? Applicant should note that the claim recites a first “illumination points” in order to from a point pattern, see the claim on lines 3-4, and a second “illumination points” of the so-called “a settable number of illumination points, see the claim on line 4. Thus, what “illumination points”, i.e., the one on lines 3-4 OR the one on line 4 be used to support or provide proper antecedent basis for the “illumination points” recited on line 11? and
a32) What does applicant mean by “further scan lines are generated in each case following the scan lines’ (line 13)? What “each case” does applicant imply here? 
b) Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the use of the term “when” in the feature thereof “wherein, when the point pattern … step by step” (lines 2-3). Applicant should note that the term "when" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
c) Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reason as set forth in element b) above.
d) Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the parts” (line 3) lacks a proper antecedent basis.
e) Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the product” (line 5) lacks a proper antecedent basis.
f) Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
f1) the claim is indefinite because each of the features thereof “the set numbers of groups” (lines 3-4), “the number of illumination points” (lines 4-5) lacks a proper antecedent basis; and
f2)  the feature thereof “the set number of groups … the number of illumination points” (lines 3-5) makes the claim indefinite. What does applicant mean by that feature?
g) Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the sum” (line 4) lacks a proper antecedent basis.
h) Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
h1) the claim is rejected for the similar reason as set forth in element b) above;
h2) the feature thereof “when the point pattern … the second direction” (lines 2-5) is indefinite. What does applicant mean by “during subsequent scan steps, the point pattern is moved in the second direction and oppositely to the second direction” (lines 4-5)?
i) Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
i1) The claim recites by the features thereof “an illumination unit … illumination points” (lines 3-5). The mentioned features recite both a broad range/limitation together with a narrow range/limitation that falls within the broad range or limitation.
Applicant should note that a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation thereof “an illumination unit … at least two illumination points in order form a point pattern” on lines 3-4, and the claim also recites the feature thereof “the point pattern has a settable number of illumination points” on lines 4-5 which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
i2) the claim is rejected by the features thereof “a control unit … preset or is set” (lines 6-9). It is completely unclear from the mentioned features about the so-called “such a way” in which at least one freely selectable parameter for defining  the point pattern is set by the operation of the control unit. In other words, how the control unit is configured to control the illumination unit to obtain the result as claimed in the mentioned features via the “such a way”?
Further, the “one freely selectable parameter” (line 8) is indefinite. What “freely selectable parameter” does applicant imply here? Applicant should note that  although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993); and
i3) the claim is rejected by the features thereof “the illumination unit … the scan lines” (lines 10-15) for the following reasons.
i31) what “illumination points” (line 13) does applicant imply here? Applicant should note that the claim recites a first “illumination points” in order to from a point pattern, see the claim on lines 3-4, and a second “illumination points” of the so-called “a settable number of illumination points, see the claim on lines 4-5. Thus, what “illumination points”, i.e., the one on lines 3-4 OR the one on lines 4-5 be used to support or provide proper antecedent basis for the “illumination points” recited on line 13?
i32) what does applicant mean by “further scan lines are generated in each case following the scan lines’ (lines 14-15)? What “each case” does applicant imply here? and
i33) the mentioned feature makes the claim indefinite because it is unclear how the illumination unit is configured to scan at least one defined region of a sample as claimed. Applicant is respectfully invited to review the device as disclosed in the disclosure, in particular, in paragraphs [0077-[0086] and shown in figs. 13-14 in which a deflection element (64) disposed on the downstream of the illumination unit (70) for the purpose of scanning the light beam emitted from the illumination unit on a region (40) of the sample (100). As disclosed in the disclosure, the illumination unit (70) does not have any element used to scan the light beam emitted from the illumination unit.
j) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14.	Claims 15-17, as best as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aikawa (US Publication No. 2007/0127003).
Aikawa discloses a multibeam type scanning microscope.
a) Regarding to present claims 15 and 17, the multibeam type scanning microscope as provided by Aikawa in paragraphs [0016]-[0027] and shown in figs. 1-4 comprises the following features:
a1) an illumination unit (1-6) configured to generate a plurality of beams at equal intervals, see paragraph [0017] wherein each beam forms an illumination points, see figure 1 the focus point of a beam on the downstream of lens (6). The plurality of illumination points from the plurality of beams form a point pattern, i.e., a point pattern includes illumination points arranged in a vertical or Y-axis at equal intervals, see paragraph [0016] and [0021]-[0022] and figs. 1-2, wherein the point pattern has a settable number of illumination points, i.e., three points; 
a2) a control unit (10-11 and the mechanism for controlling the deflecting mirror 5 to vary/change the scanning widths, see paragraphs [0017], [0019] and [0021]-[0024] and figs. 2-4, configured to control the illumination unit (1-6) in such a way that at least one freely selectable parameter, i.e., a scanning width, for defining the point pattern is preset or is set. It is also noted that the number of illumination points and distance between two adjacent illumination points along the vertical or Y-axis direction is/are able to select by an operator for a particular application as disclosed by Aikawa in paragraphs [0021]-[0024] and shown in figs 2-4. 
Regarding to the point pattern, it is noted that the point pattern constituted by the illumination points can have three groups of illumination points, see figures 2-4, and each group has one illumination point, see figures 2 and 4, or each group has two illumination points, see figure 3, and the distance between two adjacent illumination points are different from each other, see figures 2-4, thus, one skilled in the art can select the number of groups of illumination points and/or the number of illumination points in a group and/or the distance between two adjacent illumination points along the vertical or Y-axis of the point pattern to scan at least a region of the sample, see the paragraphs [0021]-[0027]; and
a3) the illumination points of the point pattern are configured to move with the preset/set selectable parameter, in order to scan at least one predefined region of a sample (9), along a first direction, i.e., a horizontal or X-axis,  such that scan lines assigned to the illumination points of the point pattern are generated, and along a second direction, i.e., a vertical or Y-axis, such that further scan lines are generated following previously the scan lines. 
b) Regarding to the present claim 16, the illumination unit (1-5) of the microscope as provided by Aikawa comprises a beam splitter (3).
Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 1-14, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Aikawa (US Publication No. 2007/0127003).
Aikawa discloses a multibeam type scanning microscope.
a) Regarding to present claim 1, the multibeam type scanning microscope as provided by Aikawa in paragraphs [0016]-[0027] and shown in figs. 1-4 comprises the following features:
a1) an illumination unit (1-6) configured to generate a plurality of beams at equal intervals, see paragraph [0017] wherein each beam forms an illumination points, see figure 1 the focus point of a beam on the downstream of lens (6). The plurality of illumination points from the plurality of beams form a point pattern, i.e., a point pattern includes illumination points arranged in a vertical or Y-axis at equal intervals, see paragraph [0016] and [0021]-[0022] and figs. 1-2, wherein the point pattern has a settable number of illumination points, i.e., three points; 
a2) a control unit (10-11 and the mechanism for controlling the deflecting mirror 5 to vary/change the scanning widths, see paragraphs [0017], [0019] and [0021]-[0024] and figs. 2-4, configured to control the illumination unit (1-6) in such a way that at least one freely selectable parameter, i.e., a scanning width, for defining the point pattern is preset or is set. 
Regarding to the point pattern, it is noted that the point pattern constituted by the illumination points can have three groups of illumination points, see figures 2-4, and each group has one illumination point, see figures 2 and 4, or each group has two illumination points, see figure 3, and the distance between two adjacent illumination points are different from each other, see figures 2-4, thus, one skilled in the art can select the number of groups of illumination points and/or the number of illumination points in a group and/or the distance between two adjacent illumination points along the vertical or Y-axis of the point pattern to scan at least a region of the sample, see the paragraphs [0021]-[0027]; and
a3) the illumination points of the point pattern are configured to move with the preset/set selectable parameter, in order to scan at least one predefined region of a sample (9), along a first direction, i.e., a horizontal or X-axis,  such that scan lines assigned to the illumination points of the point pattern are generated, and along a second direction, i.e., a vertical or Y-axis, such that further scan lines are generated following previously the scan lines. 
While Aikawa does not clearly disclose a method for scanning the sample by utilizing the microscope; however, it would have been obvious to one skilled in the art before the effective filing date of the invention to utilize the microscope provided by Aikawa by set forth a set of steps including 
First, a step of using the illumination unit for providing a point pattern having at least two illumination points and selecting a set of illumination points as a settable illumination points; 
Second, presetting/setting a freely selectable parameter, i.e., the number of groups of illumination points and/or the distance between two adjacent illumination points along a vertical or Y-axis and/or a scanning widths from the point pattern, and
Third, scanning the plurality of illumination points via s scanning device for scanning the point pattern on at least a region of the sample in a horizontal or X-axis and then along a vertical or Y-axis in scan steps of identical size or at a constant speed.
b) Regarding to present claims 2-12, such features are read from paragraphs [0021]-[0025] and in figs. 2-4 of the Aikawa reference. Further, it would have been obvious to one skilled in the art to modify the illumination unit for varying the number of illumination beams and modify the control unit for controlling the operation of the deflection element (5) so that the deflection element guiding the illumination points from the illumination beams scan the sample in a horizonal or X-axis and subsequently in a vertical or Y-axis with different speeds, different directions to meet a particular application.
c) Regarding to present claim 13, the illumination unit (1-6) of the microscope as provided by Aikawa comprises a beam splitter (3).
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
18.	The US Patent Nos. 6,028,306 and 7,339,148 and the WO reference No. 2020-64481 each is cited as of interest in that each discloses an imaging system having scanner for scanning plurality of illumination points onto a sample.
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872